UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7465


TYREE ALPHONSO ROBERTS, a/k/a Abdiyyah ben
Alkebulanyahh,

                                                Plaintiff - Appellant,

          versus

JON OZMINT; STAN    BURTT;   FRED   B.   THOMPSON;
CHARLES WHITTEN,
                                               Defendants - Appellees,

          and

MARK SANFORD,

                                                            Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:05-cv-02324-MBS)


Submitted:   November 15, 2006             Decided:   January 18, 2007


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyree Alphonso Roberts, Appellant Pro Se.       Andrew Frederick
Lindemann, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyree Alphonso Roberts, a/k/a Abdiyyah ben Alkebulanyahh,

appeals   the   district   court’s    order   accepting   the   report   and

recommendation of the magistrate judge and denying relief on his 42

U.S.C. § 1983 (2000) complaint.         We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.        See Roberts v. Ozmint, No. 6:05-cv-

02324-MBS (D.S.C. Aug. 8, 2006).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                 - 2 -